251 F.2d 847
Marzel Everette RHODES, Appellant,v.UNITED STATES of America, Appellee.
No. 15694.
United States Court of Appeals Ninth Circuit.
Feb. 4, 1958.

Appeal from the United States District Court for the Western District of Washington, Northern Division; John C. Bowen, Chief Judge.
Marzel R. Rhodes, in pro. per.
Charles P. Moriarty, U.S. Atty., Joseph C. McKinnon, Asst. U.S. Atty., Seattle, Wash., for appellee.
Before HEALY, FEE and BARNES, Circuit Judges.
PER CURIAM.


1
The order below denying motion to set aside sentence pursuant to 28 U.S.C. 2255 is affirmed.